Knowlton, C. J.
In all its material facts this case is like Clifford v. Atlantic Cotton Mills, 146 Mass. 47. The construction of the building was in general the same, and the lease was the same. The only difference is that in the present case the method of preventing injuries from snow on the roof is shown by the evidence. The accident happened, not from the impossibility of removing the snow so far as necessary to prevent injury, but from the failure of the tenant to take the usual measures after a severe storm, or to do anything to prevent such an accident as happened. The testimony showed that, after a snow storm the tenant was in the habit of reaching out of the windows just below the eaves with a long pole, and using it to clear off the snow from the lower part of the roof. So far as appears, he was able in that way to remove all that accumulated to such a depth as to be dangerous. In the story above there was also a dormer window *444in the roof, by the use of which, according to the testimony, a larger portion of the roof might have been cleared. From the fact that the tenant had never used this window for the purpose we must infer that he never had found it necessary so to use it. There was also testimony that the roof might have been cleared by the use of a ladder. AH this testimony was uncontradicted. Because of the failure of the plaintiff to introduce evidence that the house was a nuisance at the time of the letting by the defendant, or that there was an existing condition of construction that the defendant intended to have used in such a way as to make it a nuisance, a verdict was rightly directed for the defendant. The case is covered by Clifford v. Atlantic Cotton Mills, 146 Mass. 47. See also Leonard v. Storer, 115 Mass. 86; Caldwell v. Slade, 156 Mass. 84; Dalay v. Savage, 145 Mass. 38; Szathmary v. Adams, 166 Mass. 145; Munroe v. Carlisle, 176 Mass. 199.

Exceptions overruled.